

Exhibit 10.7
 
INDEMNIFICATION AGREEMENT
 
THIS INDEMNIFICATION AGREEMENT ("Agreement") is made as of the 1st day of April
2009, by and between 21st Century Holding Company, a Florida corporation (the
“Corporation”), and Jenifer G. Kimbrough (the “Indemnitee”).
 
WHEREAS, the Indemnitee is currently serving as a director and/or executive
officer of the Corporation and the Corporation desires to continue to retain the
services of the Indemnitee as a director and/or executive officer of the
Company;
 
WHEREAS, through its Amended and Restated Articles of Incorporation and Bylaws
it is the express policy of the Corporation to indemnify its executive officers
and directors so as to provide them with the maximum possible protection
permitted by law; and
 
WHEREAS, the Board of Directors has concluded that it is in the best interests
of the Corporation’s shareholders for the Corporation to contractually reaffirm
the Shareholders’ expressed policy to indemnify its  executive officers and
directors and to establish procedures and presumptions with respect thereto to
make the process of indemnification more certain; and
 
WHEREAS, Florida Statutes, Section 607.0850, empowers corporations to indemnify,
among others, any person serving as a executive officer and/or director of the
Corporation, and such Section 607.0850 specifies that the indemnification set
forth therein shall not be deemed exclusive of any other rights to which those
seeking indemnification may be entitled under any bylaw, agreement, vote of
shareholders or Disinterested Directors, or otherwise; and
 
WHEREAS, the Corporation desires to have Indemnitee serve or continue to serve
as an executive officer and/or director of the Corporation or of any other
corporation, subsidiary, partnership, joint venture, or trust or other
enterprise of which Indemnitee has been or is serving at the request, or to
represent the interests, of the Corporation (hereinafter referred to as
“Affiliates(s) of the Corporation”) free from undue concern for unpredictable,
inappropriate or unreasonable claims for damages by reason of Indemnitee’s
Corporate Status and Indemnitee desires to serve or to continue to serve
(provided that Indemnitee is furnished the indemnity provided for hereinafter),
in one or more of such capacities;
 
NOW, THEREFORE, in consideration of the mutual covenants set forth herein, the
Corporation and Indemnitee hereby agrees as follows:
 
1.           Indemnification.  To the fullest extent permitted by the laws of
the State of Florida, the Corporation shall indemnify and advance Expenses to
Indemnitee as provided in this Agreement.  Capitalized terms are defined in
Section 12 of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
2.           Proceedings Other Than Proceedings by or in the Right of the
Corporation.  Indemnitee shall be entitled to the rights of indemnification, set
forth in Section 1 if, by reason of Indemnitee’s Corporate Status, Indemnitee
is, or is threatened to be, made a party to any threatened, pending, or
completed Proceeding, other than a Proceeding by or in the right of the
Corporation.  Indemnitee shall be indemnified against Expenses, liability and
loss, including but not limited to, judgments, fines, and amounts paid in
settlement actually and reasonably incurred by him/her or on Indemnitee’s behalf
in connection with such Proceeding or any claim, issue or matter related
thereto, if such Indemnification is permitted by applicable law and Indemnitee
acted in good faith and in a manner Indemnitee reasonably believed to be in, or
not opposed to, the best interests of the Corporation, and, with respect to any
criminal Proceeding, had no reasonable cause to believe Indemnitee’s conduct was
unlawful.
 
3.           Proceedings by or in the Right of the Corporation.  Indemnitee
shall be entitled to the rights of indemnification set forth in Section 1 if, by
reason of Indemnitee’s Corporate Status, Indemnitee is, or is threatened to be,
made a party to any threatened, pending or completed Proceeding brought by or in
the right of the Corporation to procure a judgment in its favor provided such
Proceeding was authorized by the Board of Directors of the
Corporation.  Indemnitee shall be indemnified against Expenses actually and
reasonably incurred by him/her or on Indemnitee’s behalf in connection with such
Proceeding if Indemnitee acted in good faith and in a manner Indemnitee
reasonably believed to be in or not opposed to the best interests of the
Corporation.  Notwithstanding the foregoing, no indemnification against such
Expenses shall be made in respect of any claim, issue or matter in such
Proceeding as to which Indemnitee shall have been adjudged to be liable, unless
the court in which the Proceeding was brought, or any other court of competent
jurisdiction, shall determine upon application that, despite the adjudication of
liability but in view of all circumstances of the case, such person is fairly
and reasonably entitled to indemnity for such Expenses which such court shall
deem proper.
 
4.           Indemnification for Expenses of a Party Who is Wholly or Partly
Successful.  Notwithstanding any other provision of this Agreement, to the
extent that Indemnitee is, by reason of Indemnitee’s Corporate Status, a party
to and is successful, on the merits or otherwise, in any Proceeding or any
claim, issue or matter therein, Indemnitee shall be indemnified against all
Expenses actually incurred by him/her or on Indemnitee’s behalf in connection
therewith.  If Indemnitee is not wholly successful in such a Proceeding but is
successful, on the merits or otherwise, as to one or more but less than all
claims, issues or matters in such a Proceeding, the Corporation shall indemnify
Indemnitee against all Expenses actually incurred by him/her or on Indemnitee’s
behalf in connection with each successfully resolved claim, issue or
matter.  For purposes of this Section 4 and without limitation, the termination
of any claim, issue or matter in such a Proceeding by dismissal, with or without
prejudice, shall be deemed to be a successful result as to such claim, issue or
matter.
 
 
2

--------------------------------------------------------------------------------

 
 
5.           Indemnification for Expenses of a Witness.  Notwithstanding any
other provision of this Agreement, to the extent that Indemnitee is, by reason
of Indemnitee’s Corporate Status, a witness in any Proceeding, Indemnitee shall
be indemnified against all Expenses incurred by him/her or on Indemnitee’s
behalf in connection therewith.
 
6.           Advancement of Expenses.  The Corporation shall pay all Expenses
incurred by or on behalf of Indemnitee in connection with any Proceeding within
sixty (60) days after the receipt by the Corporation of a statement or
statements from Indemnitee requesting such payment from time to time, whether
prior to or after final disposition of such Proceeding.  Such statement or
statements shall reasonably evidence the Expenses incurred by Indemnitee and
shall include or be preceded or accompanied by an undertaking by or on behalf of
Indemnitee to repay any Expenses if it shall ultimately be determined that
Indemnitee is not entitled to be indemnified against such Expenses.
 
7.           Procedure for Determination of Entitlement to Indemnification.
 
(a)           To obtain indemnification, Indemnitee shall submit to the
Corporation a written request, accompanied by such documentation and information
as is reasonably available to Indemnitee and is reasonably necessary to
determine whether and to what extent Indemnitee is entitled to indemnification
(hereinafter a “Request for Indemnification”).  The Secretary of the Corporation
shall, promptly upon receipt of such a Request for Indemnification, advise the
Board of Directors in writing that Indemnitee has requested indemnification.
 
(b)           Upon submission of a Request for Indemnification, a determination,
(unless otherwise ordered by a court), with respect to Indemnitee’s entitlement
thereto, shall be made as follows: (1) by the Board of Directors of the
Corporation by a majority vote of a quorum consisting of directors who were not
parties to such proceeding; (2) if such quorum is not obtainable or, even if
obtainable, by majority vote of a committee duly designated by the Board of
Directors (in which directors who are parties may participate) consisting solely
of two or more directors not at the time parties to the Proceeding; (3) by
Independent Counsel: (i) selected by the Board of Directors prescribed in
paragraph (a) or the committee prescribed in paragraph (b); or (ii) if a quorum
of the Directors cannot be obtained for paragraph (a) and the committee cannot
be designated under paragraph (b), selected by majority vote of the full Board
of Directors (in which directors who are parties may participate); or (4) by the
Shareholders by a majority vote of a quorum consisting of Shareholders who were
not parties to such proceeding, or if no such quorum is obtainable, by a
majority vote of Shareholders who were not parties to such proceeding.
 
 
3

--------------------------------------------------------------------------------

 
 
(c)           If a determination is to be made by Independent Counsel, the
Corporation shall pay all fees and expenses of Independent Counsel in making
such determination.
 
8.           Presumptions and Effect of Certain Proceedings.
 
(a)           When making a determination with respect to entitlement to
indemnification, the person, persons or entity making such determination shall
presume that Indemnitee is entitled to indemnification if Indemnitee has
submitted a Request for Indemnification in accordance with Section 7(a) and the
Corporation shall have the burden of proof to overcome that presumption.
 
(b)           If the person, persons or entity empowered or selected under
Section 7 to determine whether Indemnitee is entitled to indemnification denies
such request, in whole or in part, or shall not have made such determination
within sixty (60) days after receipt by the Corporation of the request
therefore, the Indemnitee may seek to establish any rights to indemnification
granted by Section 1 of this Agreement in any court of competent
jurisdiction.  The Indemnitee’s expenses (including attorneys’ fees) incurred in
connection with successfully establishing Indemnitee’s right to indemnification,
in whole or in part, in any such Proceeding or otherwise shall also be
indemnified by the Corporation.
 
(c)           The termination of any Proceeding or of any claim, issue or matter
related thereto by judgment, order, settlement or conviction, or upon a plea of
nolo contendere or its equivalent, shall not (except as otherwise expressly
provided in this Agreement or by law) of itself adversely affect the right of
Indemnitee to indemnification or create a presumption that Indemnitee did not
act in good faith and in a manner which Indemnitee reasonably believed to be in
or not opposed to the best interest of the Corporation or, with respect to any
criminal Proceeding, that Indemnitee had reasonable cause to believe that
Indemnitee’s conduct was unlawful.  In addition, neither the failure of the
Independent Counsel to have made a determination as to whether Indemnitee has
met any particular standard of conduct or had any particular belief, nor an
actual determination by the Independent Counsel that the Indemnitee has not met
such standard of conduct or did not have such belief, prior to the commencement
of proceedings by Indemnitee to secure an arbitral or judicial determination
that Indemnitee should be indemnified under applicable law shall be a defense to
Indemnitee’s claim or create a presumption that Indemnitee has not met any
particular standard of conduct or did not have any particular belief.
 
9.           Exceptions.  Any other provision herein to the contrary
notwithstanding, the Corporation shall not be obligated pursuant to the terms of
this Agreement:
 
 
4

--------------------------------------------------------------------------------

 
 
(a)           Excluded Action or Omissions.  To indemnify Indemnitee under
circumstances that would render such indemnification unlawful under Florida law.
 
(b)           Claims Initiated by Indemnitee.  To indemnify or advance expenses
to Indemnitee with respect to a Proceeding (or part thereof) initiated by
Indemnitee, except with respect to: (1) a Proceeding brought to establish or
enforce a right to indemnification (which shall be governed by the provisions of
Section 7(b) of this Agreement); or (2) a Proceeding (or part thereof) of which
the Indemnitee has provided notice to the Board of Directors of Corporation of
his intent to commence such Proceeding and for which the Board of Directors has
not denied authorization to Indemnitee to commence such Proceeding (or any part
thereof) within sixty (60) days of its receipt of such notice, and then,
Indemnitee shall be entitled to indemnification and the advancement of Expenses
for such Proceeding initiated by Indemnitee only upon such terms and conditions
as the Board of Directors may deem appropriate.
 
(c)           Claims Under Section 16(b).  To indemnify Indemnitee for Expenses
and payment of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 16(b) of the Securities Exchange Act of 1934,
as amended, or any similar successor statute as evidenced by a judgment or
ruling in any judicial, administrative or alternative dispute resolution
proceeding.
 
10.         Non-Exclusivity; Survival of Rights; Insurance.
 
(a)           The rights of indemnification and to receive advancement of
Expenses as described by this Agreement shall not be deemed exclusive of any
other rights to which Indemnitee may at any time be entitled under applicable
law, the Corporation's Amended and Restated Articles of Incorporation, the
Corporation's Bylaws, any agreement, a vote of shareholders, a resolution of
Disinterested Directors or otherwise.  No amendment, alteration or repeal of the
Corporation's Amended and Restated Articles of Incorporation or Bylaws or of any
provision hereof shall be effective as to Indemnitee with respect to any action
or omission by such Indemnitee in Indemnitee’s Corporate Status prior to such
amendment, alteration or repeal.  To the extent that a change in the laws of the
State of Florida (whether by statute or judicial action) permits greater
indemnification by agreement than would be afforded currently under the
Corporation’s Amended and Restated Articles of Incorporation, Bylaws and this
Agreement, it is the intent of the parties hereto that Indemnitee shall enjoy by
this Agreement the greater benefits so afforded by such change.  The provisions
of this Agreement shall continue as to an Indemnitee whose Corporate Status has
ceased and shall inure to the benefit of Indemnitee’s heirs, executors and
administrators.
 
 
5

--------------------------------------------------------------------------------

 

(b)           The Corporation shall maintain directors’ and officers’ liability
insurance, covering Indemnitee, with commercially reasonable coverage terms and
limits for so long as Indemnitee serves as a director of the Corporation or an
Affiliate of the Corporation, provided and to the extent that such insurance is
available on a commercially reasonable basis.  However, the Corporation agrees
that the provisions hereof shall remain in effect regardless of whether
insurance coverage is at any time obtained or retained by the Corporation;
except that any payments made under an insurance policy shall reduce the
obligations of the Company hereunder.
 
11.         Severability.  If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason whatsoever:
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement shall not be in any way be affected or impaired thereby; and
(b) to the fullest extent possible, the provisions of this Agreement shall be
construed so as to give effect to the intent manifested by the provision held
invalid, illegal or unenforceable.
 
12.         Definitions.  For purposes of this Agreement:
 
(a)           “Corporate Status” means the status of a person who is or was an
executive officer and/or director of the Corporation or of any other
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise which such person is or was serving at the request of the
Corporation.  Any election or appointment of an Indemnitee as an executive
officer and/or director of the Corporation or of any corporation, partnership or
joint venture which is a subsidiary or affiliate of the Corporation, or of a
trust or employee benefit plan of the Corporation or any such subsidiary or
affiliate, shall conclusively evidence that such Indemnitee’s service in such
capacity was at the request of the Corporation.
 
(b)           “Disinterested Director” means a director of the Corporation who
is not and was not a party to the Proceeding in respect of which indemnification
is sought by Indemnitee.
 
(c)           “Expenses” means all attorneys’ fees, retainers, court costs,
transcript costs, fees of experts, witness fees, travel charges, postage,
delivery service fees, and all other disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, or being or preparing to be a witness in a
Proceeding.
 
(d)           “Indemnitee” means any person who is, or is threatened to be made,
a witness in or a party to any Proceeding as described in Sections 2, 3, 4 or 5
by reason of Indemnitee’s Corporate Status.
 
(e)           “Independent Counsel” means a law firm, or a member of a law firm,
that is experienced in matters of corporation law and neither presently is, nor
in the past five years has been, retained to represent: (i) the Corporation or
Indemnitee in any matter (other than with respect to the rights of Indemnitee
under this Agreement or other indemnities under similar indemnity agreements);
or (ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder.  Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Corporation or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
(f)           “Proceeding” means any action, suit, indictment, information,
arbitration, alternate dispute resolution mechanism, inquiry, investigation,
congressional, regulatory or administrative hearing or any other proceeding
whether civil, criminal, regulatory, administrative or investigative, except one
initiated by an Indemnitee unless such Proceeding was authorized by the Board of
Directors or Indemnitee is enforcing Indemnitee’s rights to indemnification
and/or advancement of Expenses.  For purposes of this definition, a
counterclaim, cross claim or third party claim in a Proceeding shall be
considered a separate and distinct Proceeding.
 
13.         Notification and Defense of Claim.
 
(a)           Indemnitee shall give the Corporation notice in writing as soon as
reasonably practicable of any claim made against him/her for which indemnity
will or could be sought under this Agreement.  In addition, Indemnitee shall, at
the Corporations’ expense give the Corporation such information and cooperation
as it may reasonable require and as shall be within Indemnitee’s power.  Notice
to the Corporation shall be directed to 21st Century Holding Company, 3661 West
Oakland Park Boulevard, Suite 300, Lauderdale Lakes, Florida  33311, Attention:
Peter J. Prygelski, Chief Financial Officer (or such other address as the
Corporation shall designate in writing to Indemnitee).  Notices to Indemnitee
shall be directed to the address set forth below the signature of the Indemnitee
on this Agreement (or such other address as the Indemnitee shall designate in
writing to the Corporation).  Notices shall be deemed received three (3) days
after the date postmarked, if sent by prepaid certified mail, return receipt
requested, properly addressed.
 
(b)           In the event the Corporation shall be obligated to pay the
Expenses of Indemnitee with respect to a Proceeding, as provided in this
Agreement, the Corporation, if appropriate, shall be entitled to assume the
defense of such Proceeding, with counsel reasonably acceptable to Indemnitee,
upon the delivery to Indemnitee of written notice of its election to do
so.  After delivery of such notice, approval of such counsel by Indemnitee and
the retention of such counsel by the Corporation, the Corporation will not be
liable to Indemnitee under this Agreement for any fees of counsel subsequently
incurred by Indemnitee with respect to the same Proceeding, provided that
Indemnitee shall have the right to employ Indemnitee’s own counsel in such
Proceeding at Indemnitee’s own expense.  Notwithstanding the above provisions of
this Section 13(b), the Corporation shall not be entitled to assume the defense
of a Proceeding with counsel of its choosing, and all Expenses incurred by
Indemnitee in defending such a Proceeding with Indemnitee’s own counsel shall be
the obligation of the Corporation, if (i) the employment of Indemnitee’s own
counsel has been previously authorized in writing by the Corporation;
(ii) counsel to the Corporation or Indemnitee shall have reasonably concluded
that there may be a conflict of interest or position, or reasonably believes
that a conflict is likely to arise, on any significant issue between the
Corporation and Indemnitee in the conduct of any such defense; or (iii) the
Corporation shall not, in fact, have employed counsel to assume the defense of
such Proceeding, except as otherwise expressly provided by this Agreement.  The
Corporation shall not be entitled, without the consent of Indemnitee, to assume
the defense of any Proceeding brought by or in the right of the Corporation or
as to which counsel for the Corporation or Indemnitee shall have reasonably made
the conclusion provided for in clause (ii) above.
 
 
7

--------------------------------------------------------------------------------

 
 
14.         Governing Law, Amendment.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Florida.  This Agreement
constitutes the entire may be amended or modified only by a writing executed and
signed by the parties hereto.  This Agreement may be executed in any number of
counterparts, each of which shall constitute one and the same original.
 
15.         Successors and Assigns.  The obligations of the Company to the
Indemnitee hereunder shall survive and continue as to the Indemnitee even if the
Indemnitee ceases to be a director, officer, employee, adviser and/or agent of
the Corporation.  Each and all of the covenants, terms and all of the covenants,
terms and provisions of this Agreement shall be binding upon and inure to the
benefit of the successors and assigns of the Corporation and upon the death of
the Indemnitee, to the benefit of the estate, heirs, executors, administrators
and personal representatives of the Indemnitee.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.
 

 
21st CENTURY HOLDING COMPANY,
 
a Florida corporation
             
By:
/s/ Michael H. Braun
 
Name:
Michael H. Braun
 
Title:
Chief Executive Officer
     
INDEMNITEE:
     
/s/ Jenifer G. Kimbrough
 
Print Name:  Jenifer G. Kimbrough

 
 
8

--------------------------------------------------------------------------------

 